Citation Nr: 1416097	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to direct service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a service-connected right knee disability. 

4.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability. 

5.  Entitlement to service connection for osteoarthritis, to include as secondary to a service-connected right knee disability. 

6.  Entitlement to an increased rating for a right knee disability, currently rated 10 percent disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's son, the Veteran's wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to August 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The case was previously before the Board in August 2013 and was remanded for a Board hearing.  A Board hearing was conducted in this matter via videoconference in February 2014 by the undersigned Acting Veterans Law Judge.  A transcript of this hearing is contained in the Veteran's electronic file.  

A review of the Veterans Benefits Management System and the Veteran's Virtual VA claims file reveals a copy of the February 2014 hearing transcript.  Additional electronic records are either duplicative of the records in the physical claims file or irrelevant to the issue on appeal.

The issue of entitlement to service connection for a cervical spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and it is REFERRED to the AOJ for appropriate action.

The issues of service connection for a low back disorder, a bilateral hip disability, a left knee disability, and osteoarthritis, and an increased rating for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1999 rating decision denied service connection for a back disability because there was no evidence of a nexus between the disease and the Veteran's military service.  

2. The Veteran did not perfect an appeal of the July 1999 decision, nor submit new and material evidence within one year; therefore, this decision is final.

2.  Private medical nexus evidence added to the record since the July 1999 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the July 1999 rating decision to reopen this claim of direct service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).



ORDER

The claim for direct service connection for a back disorder is reopened.  


REMAND

The purpose of this remand is to afford the Veteran VA examinations to determine if his hip, back, and left knee disorders, and osteoarthritis are aggravated by his service-connected right knee disorder.  Additionally, a VA examination is necessary to determine the current severity of his service connected right knee disorder.  

Specifically, the Veteran was afforded VA examinations in January 2010 and August 2012, in which the examiners opined that the Veteran's various orthopedic disorders were not due to service or secondary to his service-connected right knee disorder.  However, no opinions were offered with regard to whether his right knee disorder aggravates his other orthopedic disorders.  In addition, the examiner did not have the ability to review private medical evidence that was not of record at the time of the examination (despite it being dated in 2009).

Additionally, an updated examination of the Veteran's right knee is warranted to determine the current severity of his disability, including all ranges of motion and stability.  This is due in part, to the submission of private medical evidence that was not of record at the time of the 2012 VA examination (despite it being dated in 2009).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA and private treatment records relating to the Veteran's orthopedic disorders. If there are outstanding private treatment records, the necessary steps, to include obtaining proper authorization to obtain relevant records should be taken to associate them with the record. 

2. All reasonable attempts to obtain such records should be documented. If any records cannot be obtained a formal determination should be issued that such records do not exist or that further efforts to obtain such records would be futile. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. After any additional records are obtained and associated with the claims file, obtain clarifying medical opinions from an appropriate VA examiner. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. An explanation for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.   Specifically, the examiner shall:

a. Provide all diagnoses of disabilities of the left knee.  State whether each disability is secondary to, or aggravated by, the Veteran's service-connected right knee disability, including as a result of an altered gait. Consider the Veteran's statements regarding onset of symptoms and the February 2009 private medical opinion.

b. Provide all diagnoses of disabilities of the bilateral hips.  State whether each disability is secondary to, or aggravated by, the Veteran's service-connected right knee disability, including as a result of an altered gait.  Consider the Veteran's statements regarding onset of symptoms and the February 2009 private medical opinion.

c. Provide all diagnoses of disabilities of the back.  State whether each disability is directly related to service, including to the 1971 in-service injury to his back, as well as secondary to, or aggravated by, the Veteran's service-connected right knee disability, including as result of an altered gait.  Consider the Veteran's statements regarding onset of symptoms and the February 2009 private medical opinion.

d. Provide all diagnoses of any other orthopedic disorders, including osteoarthritis.  State whether any diagnosed disability is directly related to service, or secondary to, or aggravated by, the Veteran's service-connected right knee disability.

4. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


